NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1102
                                         ______

                               ISAIAS BELTRE MATOS,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                             ___________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A079-739-512)
                          Immigration Judge: Matthew Watters
                                      ___________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 15, 2021
                                    ___________

         Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit Judges.

                                 (Filed: January 27, 2022)
                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       While he was a lawful permanent resident of the United States, Isaias Beltre

Matos, a native and citizen of the Dominican Republic, worked with others to buy and

sell personally identifiable information belonging to United States citizens. That

information was sold in sets consisting of Puerto Rican birth certificates and

corresponding social security cards, as well as other identification documents, including

driver’s licenses and voter registration cards. With those documents, a non-citizen could

assume the identity of a United States citizen, and over 100 non-citizens within the

United States bought those document sets. For his role in that scheme, Beltre Matos

pleaded guilty to, and was convicted of, conspiracy to encourage an alien to reside in the

United States for financial gain, see 8 U.S.C. § 1324(a)(1)(A)(iv), among other related

crimes, and he was sentenced to fifty-one months’ imprisonment.

       Due to that conviction, the Department of Homeland Security commenced

removal proceedings against Beltre Matos. An Immigration Judge determined that Beltre

Matos’s crime constituted an aggravated felony and, on that basis, ordered his removal.

That order also caused Beltre Matos to lose his status as a lawful permanent resident. In

addition, the Immigration Judge ruled that Beltre Matos’s conduct constituted alien

smuggling, and that rendered Beltre Matos ineligible to regain his status as a lawful

permanent resident. Beltre Matos administratively appealed that order, and the Board of

Immigration Appeals adopted the Immigration Judge’s conclusions.




                                             2
         Through a timely petition, Beltre Matos invoked this Court’s jurisdiction to review

two legal conclusions in the final order: that his conviction constitutes an aggravated

felony and that his underlying conduct qualifies as alien smuggling. See 8 U.S.C.

§ 1252(a)(2)(D) (preserving jurisdiction to review “constitutional claims” and “questions

of law raised upon a petition for review filed with an appropriate court of appeals”). In

reviewing those conclusions de novo, see Patel v. Att’y Gen., 599 F.3d 295, 297 (3d Cir.

2010), the first is correct (because Beltre Matos’s crime constitutes an aggravated

felony), but the second is not (because his conduct falls outside of the statutory definition

of “alien smuggling,” see 8 U.S.C. § 1182(a)(6)(E)(i)). Accordingly, we will deny the

petition in part, grant the petition in part, and remand to the agency so that it may

consider Beltre Matos’s adjustment-of-status application.

                       I. STATUTORY AND REGULATORY BACKGROUND

         Non-citizens, including lawful permanent residents, who are convicted of a

statutorily defined “aggravated felony”1 are subject to a string of cascading deportation

consequences. See Carachuri-Rosendo v. Holder, 560 U.S. 563, 566 (2010) (noting that

aggravated felons are “singled out for the harshest deportation consequences”). Such a

person not only becomes deportable2 but also loses the ability to seek several forms of

relief from deportation, such as asylum, cancellation of removal, and depending on the




1
    8 U.S.C. § 1101(a)(43) (specifying certain crimes as aggravated felonies).
2
 See 8 U.S.C. § 1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony
at any time after admission is deportable.”).


                                              3
length of the sentence, statutory withholding of removal.3 See Singh v. Att’y Gen.,

839 F.3d 273, 278 (3d Cir. 2016). And a non-citizen with lawful-permanent-resident

status loses that status if ordered deported or removed.4

         But not every aggravated-felony conviction affects a non-citizen’s admissibility.

See Parra-Rojas v. Att’y Gen., 747 F.3d 164, 166 (3d Cir. 2014). Rather, a non-citizen

becomes inadmissible as a result of committing certain criminal offenses5 or violating

certain immigration laws, including the prohibition on alien smuggling.6 An inadmissible

non-citizen is ineligible for adjustment of status to that of lawful permanent resident.7

Critically, however, a non-citizen who has committed an aggravated felony but who

remains admissible and otherwise meets the eligibility requirements for an adjustment of

status8 may apply to adjust his or her status to that of a lawful permanent resident – even




3
  See 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i) (precluding asylum for aliens who have been
convicted of a “particularly serious crime,” which includes aggravated felonies); id.
§ 1229b(a)(3) (providing that conviction for “any aggravated felony” renders aliens
ineligible for cancellation of removal); id. § 1231(b)(3)(B)(ii) (providing that an alien
convicted of one or more aggravated felonies with an aggregate prison sentence of at
least five years is barred from seeking withholding of removal).
4
  See 8 C.F.R. § 1001.1(p) (providing that a lawful-permanent-resident status “terminates
upon entry of a final administrative order of exclusion, deportation, removal, or
recission”).
5
    See, e.g., 8 U.S.C. § 1182(a)(2)(A)(i)(I) (crimes of moral turpitude), (II) (drug crimes).
6
    See id. § 1182(a)(6)(E)(i).
7
 See id. § 1255(a) (providing that any inadmissible alien is ineligible for an adjustment
of status).
8
 See id. (providing that an adjustment of status may be granted in the discretion of the
Attorney General to aliens who are eligible to receive an immigrant visa and are
“admissible to the United States for permanent residence”).


                                                4
if he or she is subject to a final order of removal. See Parra-Rojas, 747 F.3d at 166, 172.

The ultimate decision to grant an adjustment of status rests in the exercise of the Attorney

General’s discretion.9

                                      II. DISCUSSION

       During his removal proceedings, Beltre Matos, who proceeded pro se, addressed

the consequences that his conviction had on his removability and admissibility. He

argued that his crime did not constitute an aggravated felony. He also indicated an

intention to apply for an adjustment of status in case he was ordered removed and lost

status as a lawful permanent resident as a result. He further explained that his wife – who

is a U.S. citizen – began that adjustment-of-status process by filing an I-130 Form on his

behalf. The Immigration Judge, and later the BIA, rejected both of Beltre Matos’s efforts

by concluding that (i) his conviction qualified as an aggravated felony and (ii) he was

ineligible for adjustment of status because his conduct constituted alien smuggling, which

rendered him inadmissible.

       A. Beltre Matos’s Conviction Qualifies as an Aggravated Felony.

       In general, the crime of conspiring to encourage a non-citizen to reside in the

United States for financial gain under 8 U.S.C. § 1324(a)(1)(A) constitutes an aggravated

felony. As statutorily defined, the term “aggravated felony” expressly cross-references

8 U.S.C. § 1324(a)(1)(A):




9
 See id.; Zheng v. Gonzales, 422 F.3d 98, 109 (3d Cir. 2005) (explaining that “the final
decision to adjust status is left to the discretion of the Attorney General”).


                                             5
       [A]n offense described in paragraph (1)(A) or (2) of section 1324(a) of this
       title (relating to alien smuggling), except in the case of a first offense for
       which the alien has affirmatively shown that the alien committed the
       offense for the purpose of assisting, abetting, or aiding only the alien’s
       spouse, child, or parent (and no other individual) to violate a provision of
       this chapter.

8 U.S.C. § 1101(a)(43)(N). The term “aggravated felony” also includes a “conspiracy to

commit an offense described in this paragraph.” See id. § 1101(a)(43)(U). Thus, the

general rule is that the crime of conspiring to violate 8 U.S.C. § 1324(a)(1)(A) constitutes

an aggravated felony, subject to a limited exception for first-time offenders who conspire

to sell identity documents to a spouse, child, or parent (and no other individual). See id.

§ 1101(a)(43)(N), (U). Applying those principles here, because Beltre Matos offers no

proof that the exception applies, his conviction for conspiracy to violate § 1324(a)(1)(A)

qualifies as an aggravated felony.

       Beltre Matos challenges that outcome and offers an alternative reading of the

immigration statute. He contends that the parenthetical in § 1101(a)(43)(N), “relating to

alien smuggling,” means that only violations of § 1324(a)(1)(A) related to alien

smuggling constitute aggravated felonies. And because he did not smuggle aliens, Beltre

Matos submits that his § 1324(a)(1)(A) conviction cannot be for an aggravated felony.

But this Court has already considered and precedentially rejected that construction. In

response to the same argument, this Court held that the parenthetical in § 1101(a)(43)(N)

does not narrow the qualifying offenses in § 1324(a)(1)(A) but rather “is descriptive of all

of the offenses contained in” § 1324(a)(1)(A). Patel v. Ashcroft, 294 F.3d 465, 473 (3d

Cir. 2002).



                                             6
       Thus, due to his conviction, Beltre Matos is removable as an aggravated felon.

And by regulation, the final order subjecting him to removal strips him of his status as a

lawful permanent resident. See 8 C.F.R. § 1001.1(p).

       B. Beltre Matos’s Underlying Conduct Does Not Constitute Alien Smuggling.

       The so-called ‘smuggling bar’ prevents a non-citizen from adjusting his status.

A non-citizen becomes inadmissible by knowingly encouraging, inducing, assisting,

abetting, or aiding any other non-citizen “to enter or to try to enter the United States in

violation of law.” 8 U.S.C. § 1182(a)(6)(E)(i) (emphasis added). And an inadmissible

non-citizen is ineligible for a discretionary adjustment of status. See id. § 1255(a). The

application of the smuggling bar depends on the non-citizen’s “underlying conduct,” not

any specific conviction. Parra-Rojas, 747 F.3d at 168–69.

       The Immigration Judge misapplied the smuggling bar to Beltre Matos. The

smuggling bar applies to aliens who knowingly assist, induce, or encourage another alien

to cross the border into the United States. See 8 U.S.C. § 1182(a)(6)(E)(i). But Beltre

Matos’s underlying conduct involved providing identity documents to aliens already

residing in the United States – not to those outside of the United States. Because his

underlying conduct does not constitute alien smuggling, the smuggling bar does not

preclude his application for an adjustment of status.

                                            ***

       In sum, we will (i) partially deny Beltre Matos’s petition (because the order to

remove Beltre Matos was correct as a matter of law), and (ii) partially grant his petition

to vacate the order’s improper application of the smuggling bar and remand this matter to


                                              7
the agency to consider Beltre Matos’s adjustment-of-status application, the resolution of

which rests in the discretion of the Attorney General.




                                             8